Ellison, J.
(concurring). — I think defendant is not in a position here to raise the question of proof of plaintiff’s age as it bears on the question of damages for permanent injury. Such question was not brought to the attention of the trial court.
But, conceding that the expectancy of life is a matter necessary for the jury in cases of this nature, I am not willing to say that mortuary tables would be the only competent proof. If the party is present at the trial, I do not know why inspection or observation by the jury would not be sufficient, in many cases of this character, as a basis for them in estimating the probable length of life with reference to the damages for the permanency of her injury, and her future pain and •suffering. Such damages are .uncertain and indefinite, but there must be some basis for the jury (Hickman v. Railroad, 22 Mo. App. 344, 351), and observation ought to be sufficient. Observation of the jury as to age is allowed in many cases of equal, if not greater, importance than the class to which this belongs. 1 Wharton’s Ev., sec. 345; State v. Arnold, 13 Ind. 184; State v. McFair, 93 N. C. 628. The jury may observe the color of the child alleged to be of mixed blood. Warlick v. White, 76 N. C. 175.